Citation Nr: 1302052	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, right ear. 

2. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

3. Entitlement to service connection for right leg pain and numbness.

4. Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction. 

5. Whether new and material evidence has been received to reopen a claim for service connection for weak left leg due to gunshot wound claimed as pain and numbness. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying petitions to reopen claims for service connection for right ear hearing loss, and tinnitus.  

The Veteran testified during a July 2012 Travel Board hearing at the Winston-Salem RO in support of his appeal.  

Through June 2010 correspondence, the Veteran raised the issue of service connection for degenerative joint disease of both knees with arthritis.  This claim was previously denied by a final RO rating decision.  Consequently, the Veteran is deemed to have raised a petition to reopen that previously denied claim.  Likewise, in June 2010 the Veteran raised original claims for service connection for nasal polyps, allergic rhinitis, sinusitis and asthma.  The RO has not had the opportunity to initially adjudicate these claims as the Agency of Original Jurisdiction (AOJ).  Hence, these claims must be referred to the RO for adjudication and consideration. 

The Board presently grants the petitions to reopen.  Meanwhile, the underlying claims on the merits for service connection for hearing loss, right ear, and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.              VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. On July 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested with regard to the issues of service connection for right leg pain and numbness, and petitions to reopen claims for service connection for erectile dysfunction, and a left leg condition.

2. Through a September 2005 rating decision, the RO denied the Veteran's original claims for service connection for right ear hearing loss, and tinnitus.  He did not perfect a timely appeal therefrom.

3. Since then, however, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claims. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the claims of service connection for right leg pain and numbness, and petitions to reopen claims for service connection for erectile dysfunction and a left leg condition, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R.              § 20.204 (2012).

2. The September 2005 rating decision which denied the Veteran's claims for service connection for right ear hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2012).

3. New and material evidence has been received to reopen the Veteran's previously denied claims for service connection for right ear hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims as to which the Appeal has been Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in July 2012 the Veteran withdrew his claims on appeal for service connection for right leg pain and numbness, and petitions to reopen claims for service connection for erectile dysfunction and a left leg condition, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters on appeal and they are dismissed.

II.  Petitions to Reopen Claims for Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petitions to reopen claims for service connection for right ear hearing loss and tinnitus, the Board is reopening these matters, and then remanding the underlying claims on the merits for further evidentiary development.  Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claims for service connection on their merits.  While the Veteran clearly received VCAA notice concerning his petitions to reopen, the Board points out only that any notice deficiency was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board now turns to the question of whether to reopen the instant matters.

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b).

Previously, by a September 2005 rating decision the RO had denied service connection for right ear hearing loss and tinnitus, on the basis that there was no indication that said conditions were incurred or aggravated during active duty military service.  In the view of the RO, there was no was evidence to substantiate the essential element of a causal nexus between recently diagnosed right ear hearing loss and tinnitus, and an incident of the Veteran's service.  The evidence then considered consisted of limited available service treatment records (STRs), extensive VA outpatient records, and lay statements provided by the Veteran.       On these grounds, the RO denied service connection.  Whereas the Veteran filed a timely Notice of Disagreement (NOD) therefrom, and the RO issued a Statement of the Case (SOC), the Veteran did not then timely perfect his appeal through a              VA Form 9 or other valid Substantive Appeal, and therefore the decision became final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.   Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

As indicated, the dispositive basis of denial originally was the absence of a causal nexus between claimed disorders, and the Veteran's military service.  Once a claimed disability has been diagnosed, the element of causation remains indispensable to establish service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); Hickson, supra.  See also Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Having considered the evidence before it, the Board is of the opinion that the criteria for receipt of "new and material" evidence to reopen service connection for both right ear hearing loss and tinnitus have been met.  Since the September 2005, several additional items of evidence have been added to the file, including further VA outpatient treatment records, a VA Compensation and Pension examination report on an unrelated medical condition, and lay statements from          the Veteran and his spouse in furtherance of his claim. 



In particular, the Board observes that the VA audiological consultation report of August 2007 provides key findings on the subject of causation.  The report initially notes the Veteran's description of increased tinnitus bilaterally, with hearing loss and tinnitus for several years, seeming to be getting worse.  It was noted the Veteran's exposure to hazardous noise while on active duty in the Air Force.  Moreover, following a relatively brief physical examination, the VA audiologist indicated as follows (emphasis added): "the patient's tinnitus is likely related to the high frequency hearing loss... He has filed a claim for service-connected disability and is awaiting the review of his claim.  The contribution of excessive noise in this loss certainly bears further investigation."  Though not offering a definitive pronouncement on medical causation, the foregoing statement is clearly supportive of the likelihood of some causal connection being forged between claimed disability, and service injury, specifically that of excessive in-service noise exposure.  Moreover, the audiologist's statement avers that should service connected be established for right ear hearing loss, the claimed tinnitus would also be deemed a likely secondary condition to the underlying hearing loss.  This raises the prospect of secondary service connection for tinnitus, as proximately due to or the result of right ear hearing loss.  See 38 C.F.R. § 3.310(a) (2012).  

The Board considers the foregoing audiologist's clinical findings to present a reasonable likelihood of substantiating the previously deficient element of a causal nexus to service.  In so finding, the Board has given full consideration to                   the Court's holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), which interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim"            as "enabling rather than precluding reopening."

Given the foregoing, new and material evidence has been deemed received to reopen the Veteran's claims.  See 38 C.F.R. § 3.156(a).  The matters of service connection for right ear hearing loss and tinnitus are hence reopened, though final 

adjudication and disposition of these claims is deferred pending the development being requested below.


ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened; the appeal to this extent is granted. 

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal to this extent is granted. 

The appeal is dismissed as to claims for service connection for right leg pain and numbness, as well as petitions to reopen claims for service connection for erectile dysfunction and service connection for weak left leg due to gunshot wound claimed as pain and numbness. 


REMAND

Following the reopening of the Veteran's claims for service connection for right ear hearing loss and tinnitus, the Board remands the underlying claims on the merits to the RO for de novo consideration, as well as further evidentiary development.

To begin with, the Board observes that while some of the Veteran's service treatment records are on file (primarily his separation examination, and dental records), there are no additional clinical records associated with the claims file.  Therefore, the RO should undertake necessary measures to attempt to obtain        the Veteran's complete STRs (from the National Personnel Records Center (NPRC) or other appropriate records depository).  

Moreover, the Board is of the opinion that on the current record there is already sufficient basis to order a VA medical examination, to determine the current nature and likely etiology of the conditions claimed.  The Veteran has competently alleged noise exposure in-service while in the Air Force, from proximity to the flight line without proper hearing protection.  Such assertions of noise exposure must receive due consideration, despite lack of documentation as of yet.  See Hensley v. Brown,  5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  The Veteran and his spouse have also provided evidence of continuity of symptomatology thereafter.  As indicated, there are also current diagnoses of record of right ear hearing loss and tinnitus.  In summary, VA's duty to assist in providing a medical examination and opinion on the etiology of the claimed conditions applies in this instance.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Moreover, while this case is on remand, the RO/AMC should obtain all more recent records of VA outpatient treatment.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  

The Veteran should also be afforded the opportunity to identify any further instances of relevant VA or private medical treatment that may assist in substantiating his claims, and be provided a VCAA notice letter as to the issue of secondary service connection. 

Accordingly, these claims are REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter on the issue of entitlement to service connection for tinnitus as secondary to hearing loss.  See 38 C.F.R. § 3.310.  

2.  Contact the National Personnel Records Center (or any other appropriate records depository) and request copies of the Veteran's complete service treatment records, to include all clinical records.  If these records are not available, a negative reply is required.

3.  Request from Veteran complete information regarding any instances of VA and/or private treatment not already of record.  Provide the Veteran with medical authorizations (VA Form 21-4142) to identify any pertinent private treatment.  Then follow up based on the information obtained.

4.  Request from the Fayetteville, North Carolina VA Medical Center (VAMC) all treatment records for         the Veteran, dated since May 2010.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA" claims folder.

5.  Thereafter, schedule the Veteran for a VA examination with an audiologist.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss and/or tinnitus had their clinical onset during active service or are related to any in-service disease, event, or injury, to include noise exposure.  In providing this opinion, the examiner must consider the Veteran's competent reported history of excessive in-service noise exposure from proximity to military aircraft.  The VA examiner should also take into consideration the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period.  

The VA examiner must  provide a complete and thorough rationale for all conclusions reached. 

6.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally,  readjudicate the claims for service connection for right ear hearing loss and tinnitus,          based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to         the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


